 Case: 2:17-cr-00146-ALM Doc #: 132 Filed: 10/09/19 Page: 1 of 10 PAGEID #: 2315




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


   UNITED STATES OF AMERICA,                       )   CASE NO.: 2:17-CR-146 (1)
                                                   )
                 Plaintiff,                        )
                                                   )   JUDGE MARBLEY
          v.                                       )
                                                   )
   DARRELL BRYANT,                                 )
                                                   )
                 Defendant.                        )


                      UNITED STATES’ SENTENCING MEMORANDUM
       Defendants Darrell Bryant and Gifty Kusi were charged with one count of Conspiracy to

Commit Health Care Fraud, in count 1 of the Indictment, and four counts of Health Care Fraud, in

counts 2 through 5 of the Indictment. All counts related to fraudulent billings submitted to the

Ohio Medicaid program. Count 2 related to billing the Ohio Medicaid program for compound

creams not provided to patients; Count 3 related to billing the Ohio Medicaid program for

compound creams that were not medically necessary; Count 4 related to billing the Ohio Medicaid

program for counseling services not provided or provided in a group setting; and Count 5 related

to billing the Ohio Medicaid program for counseling services performed by unqualified

individuals, who were not properly supervised. Defendants Darrell Bryant and Gifty Kusi

maintained not guilty pleas. The case proceeded to trial beginning on December 3, 2018. The

government presented numerous witnesses and exhibits at trial, which lasted through December

14, 2018. On December 18, the Jury returned a verdict convicting defendants Darrell Bryant and

Gifty Kusi of Counts 1, 3, 4, and 5. The Jury acquitted defendants Darrell Bryant and Gifty Kusi

on Count 2.



                                               1
 Case: 2:17-cr-00146-ALM Doc #: 132 Filed: 10/09/19 Page: 2 of 10 PAGEID #: 2316




                                         LAW

       The Sentencing Guidelines are advisory, based on the Supreme Court’s landmark decision

in United States v. Booker, 543 U.S. 220 (2005). Sentencing judges must now impose sentences

in accordance with factors provided in 18 U.S.C. §3553(a), which describes Congress’s federal

sentencing goals. Although the Sentencing Guidelines are no longer mandatory, a district court

must still calculate and consider a defendant’s sentencing range when determining an appropriate

sentence. Gall v. United States, 552 U.S. 38 128 S. Ct. 586, 596 (2007); Booker, supra, 543 U.S.

at 245-46. After calculating the advisory Guidelines range, the Court must consider that range

along with all of the factors listed in 18 U.S.C. §3553(a) before arriving at a final sentence.

       An evidentiary hearing maybe used to resolve disputed issues. See, e.g., United States v.

Jimenez Martinez, 83 F.3d 488, 494-95 (1st Cir. 1996). In determining the relevant facts,

sentencing judges are not restricted to information that would be admissible at trial. See 18 U.S.C.

§ 3661; see also United States v. Watts, 519 U.S. 148, 154 (1997) (holding that lower evidentiary

standard at sentencing permits sentencing court's consideration of acquitted conduct); Witte v.

United States, 515 U.S. 389, 399-401 (1995) (noting that sentencing courts have traditionally

considered wide range of information without the procedural protections of a criminal trial). Any

information may be considered, so long as it has sufficient indicia of reliability to support its

probable accuracy. Watts, 519 U.S. at 157.

                                          FACTS

       The defendant, Darrell Bryant, is a licensed pharmacist in the State of Ohio who owned

and operated Health and Wellness Pharmacy, LLC (HWP) and Health and Wellness Medical

Center, LLC (HWMC) both located in Dublin, Ohio, within the Southern District of Ohio. In

February 2015, Darrell Bryant married co-defendant Gifty Kusi, also a licensed pharmacist in the

State of Ohio. Defendant Kusi co-owned and operated HWP and HWMC.


                                                  2
 Case: 2:17-cr-00146-ALM Doc #: 132 Filed: 10/09/19 Page: 3 of 10 PAGEID #: 2317




       During the trial, the government presented evidence proving beyond a reasonable doubt

that defendant Darrell Bryant knowingly executed a scheme or artifice to defraud a health care

benefit program, in violation of 18 USC §1347, by causing false claims to be submitted to the

Ohio Medicaid program, which is a Health Benefit Program as defined under 18 USC §24(b).

Specifically, the defendant did so by billing the Ohio Medicaid program: for compound creams

that were not medically necessary; for counseling services not provided or provided in a group

setting; and for counseling services performed by unqualified individuals, who were not properly

supervised.

       Without re-trying the entire case before the court, the government seeks to highlight several

facts relevant to sentencing. During the trial, the government presented evidence that in addition

to the health care fraud schemes related to compound creams and counseling, defendant Darrell

Bryant, a licensed pharmacist, was treating patients and acting in the capacity of a physician (in

which he does not hold a license in the state of Ohio) while at HWMC. Several patients testified

and identified the defendant, Darrell Bryant, as the physician who treated them. In addition, Darrell

Bryant’s writing was identified on the patient visit notes in the section titled “MD Notes.”

       Additionally, during trial the Government presented evidence that it was standard operating

procedure at HWMC for physicians to pre-sign prescriptions for Suboxone, and leave these in the

patient files. Front desk staff indicated the patients did not have to see a doctor if there was a pre-

signed prescription in the file. During a subsequent trial of Dr. Oppong, additional witness

testimony revealed that “Dr. Bryant” would see patients for follow-ups, if there was a pre-signed

prescription in the file. Though defendant Darrell Bryant was not charged with violating Title 21,

Section 841 of the United States Code, there was evidence presented that he violated the provisions

of this statute by distributing Suboxone, a Schedule III controlled substance, completing




                                                  3
 Case: 2:17-cr-00146-ALM Doc #: 132 Filed: 10/09/19 Page: 4 of 10 PAGEID #: 2318




prescriptions for patients when in fact he was not authorized to do so.

       Most importantly, while under investigation, subsequent indictment, and post-verdict, the

defendant continued to engage in illegal activities. Through the course of the trial, it became

apparent to the government that no conditions or set of conditions would stop the defendant and

co-defendant Kusi from their continued illegal operation of multiple Suboxone clinics. By

operating the clinics, which accepted and billed Ohio Medicaid, defendants continued to commit

Health Care Fraud, in violation of Title 18, Section 1347 of the United States Code. By directing

staff to pass out pre-signed prescriptions for controlled substances, the defendants continued to

conspire to violate Title 21, Section 841 of the United States Code, and to illegally distribute

controlled substances.

                            APPLICATION OF §3553(A) FACTORS
       The Guideline range, as calculated by the U.S. Probation Officer and agreed to by the

Government, is a level thirty-two (32) with a criminal history category of I, suggesting a guideline

sentence of one hundred and twenty-one (121) months to one hundred and fifty-one months (151).

For the reasons set forth below, the United States believes a sentence of one hundred and twenty

(120) months is sufficient, but not greater than necessary, to comply with the purposes of 18 U.S.C.

§ 3553(a).

1. (A) Nature and Circumstances of the Offense

        The nature and the circumstances of the offense, as outlined in the indictment, through

 the course of the trial and presentence investigative report are serious. The defendant knowingly

 and intentionally outlined multiple schemes to defraud the Ohio Medicaid Program for nothing

 more than his own financial gain. In total, the defendant defrauded Medicaid out of

 $3,207,491.22. Medicaid is a program created in order to provide necessary health care treatment

 to those that cannot afford it. Instead of providing necessary treatment to those that need it most,


                                                 4
Case: 2:17-cr-00146-ALM Doc #: 132 Filed: 10/09/19 Page: 5 of 10 PAGEID #: 2319




defendant Bryant fraudulently billed Medicaid for useless and unneeded compound creams, as

well as sham counseling services which were nothing more than individuals sitting in a room and

coloring.

       In addition, the circumstances of this offense involve the defendant’s operation of

HWMC, an unlicensed Office-Based Opioid Treatment (OBOT) facility, under the guise of

providing medication assisted treatment (MAT) to those patients suffering from opioid addiction.

Under Ohio law, an OBOT must be licensed by the Ohio Board of Pharmacy, Ohio Mental Health

and Addiction Services (OMHAS) certified, or CARF accreditation, yet defendant Bryant never

obtained such required licensure. The seriousness of the offenses in this case cannot be

understated. Many patients went to HWMC desperate for treatment of their opioid addiction. In

doing so, the patients put their trust in the defendant that they would receive proper medical

treatment and proper counseling. Instead, they were met by the defendant who posed as a “doctor”

and counselors who simply supplied crayons.

       The seriousness of the offense is highlighted by the fact the defendant further took

advantage of the trust placed in him by his patients through the sexual harassment and sexual

assault of several women. By instructing the doctors to pre-sign prescriptions, he had an open

door to play “doctor” and place women in exam rooms alone with him. The women trusted that

“Dr. Bryant” was going to help them treat their opioid addiction. The defendant not only failed

to treat their addiction, but further victimized these vulnerable women in the worst way.

       Opioid addiction, abuse and overdoses are at epidemic levels in the United States. The

defendant, with his extensive education, was in a unique position to help treat patients. Instead,

the defendant chose to sexually assault women and turn a profit. The opioid epidemic doesn’t

exist without individuals, such as the defendant, who abuse their position of trust and place profit




                                                 5
Case: 2:17-cr-00146-ALM Doc #: 132 Filed: 10/09/19 Page: 6 of 10 PAGEID #: 2320




over patient care.

1. (B) History and Characteristics of the Defendant

       The defendant is a 44 year-old well-educated individual. The defendant is a licensed

pharmacist in the State of Ohio, and has been since 2002. In addition, the defendant has obtained

two Bachelor of Science degrees, two Master of Science degrees and a Doctor of Pharmacy

degree. Defendant has four (4) children total. Two of those children he shares with co-defendant

Gifty Kusi, and are both under the age of two (2). The defendant does not have any known health

concerns, nor does he have a significant family history. The defendant reports being raised in a

single parent household, but expressed he had a close-knit bond with his mother who supported

and nurtured him. The defendant does not have a significant criminal history. The government

factored in the defendant’s age, health, education and history into the recommended sentence.

2. Need for the Sentence

       In addition to the above, pursuant to 18 U.S.C. § 3553(a)(2), the Court shall consider

the need for any sentence imposed, “(A) to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense; (B) to afford adequate

deterrence to criminal conduct; (C) to protect the public from further crimes of the defendant;

and (D) to provide the defendant with needed educational training, medical care, or other

correctional treatment.” A significant prison sentence is appropriate in this case in order to

reflect the seriousness of the offense, to satisfy the principles of both general and specific

deterrence, and to adequately protect the public from future harms by the defendant. Each of

these factors will be discussed in relation to how they support the recommended sentence.

          A. To reflect the seriousness of the offense, to promote respect for the law, and

              to provide just punishment for the offense.




                                               6
 Case: 2:17-cr-00146-ALM Doc #: 132 Filed: 10/09/19 Page: 7 of 10 PAGEID #: 2321




       As discussed above, in paragraph 1A, the seriousness of the offense cannot be

understated. The defendant was in a unique position based on his education to treat those

individuals that needed it most. Instead, the defendant put his desire for financial gain and sexual

gratification over the patient’s needs. The defendant victimized women and those suffering from

opioid addiction.

       Further, the defendant did not operate alone. He concocted these schemes to defraud and

dragged others into his criminal enterprise, namely Dr. Jornel Rivera, Dr. Bernard Oppong, and

Dr. Michael Alexander. All three doctors have now either pled guilty or been convicted of crimes

associated with defendant Bryant’s schemes and illegal activity. All three doctors will inevitably

lose their license to practice medicine. All three doctors indicated they too trusted defendant

Bryant when they did what he told them to do.

       Instead of contributing to treating the opioid epidemic, the defendant further added to the

crisis. For these reasons, the recommended sentence reflects the seriousness of the offense, and

promotes respect for the law.

           B. To afford adequate deterrence to criminal conduct.

       As stated earlier, the defendant has committed serious offenses. In the wake of the opioid

epidemic, deterrence is key. The opioid epidemic does not exist without the actions of

individuals such as the defendant, who abuse their positions of trust for financial gain. When

opioid addiction is at its peak, individuals should be able to trust their addiction treatment

providers. Instead, the defendant pushed Suboxone at patients, while denying them true medical

treatment or even minimal counseling. It is precisely these actions, such as the defendant’s, that

lead to addiction and overdose deaths and contribute to the opioid epidemic.

       Therefore, to promote both general deterrence of other treatment providers, as well as




                                                  7
 Case: 2:17-cr-00146-ALM Doc #: 132 Filed: 10/09/19 Page: 8 of 10 PAGEID #: 2322




specific deterrence of the defendant, the recommend sentence is appropriate.

           C. To protect the public from further crimes of the defendant.

       From the time the Medicaid suspension was issued on September 23, 2016, until the Court

revoked Defendant’s bond on March 21, 2019, defendants Bryant and Kusi continued the illegal

operation of an OBOT facility. Both defendants Bryant and Kusi were the de facto owners and

operators of Alexander Recovery Center (ARC) at three locations in the Southern District of Ohio.

ARC continued to bill Medicaid, through use of Dr. Alexander’s Medicaid number, despite Bryant

and Kusi’s suspension from the Medicaid program. Dr. Alexander was used for the purposes of

his name and his Medicaid number to continue billing Medicaid in violation of law and the

suspension. Employees reported Bryant and Kusi are the owners and in control of all operations at

ARC. Financial records obtained confirmed Bryant and Kusi controlled ARC’s finances, even

issuing payments to Dr. Alexander with a memo line indicating “Medicaid.” During this time,

Bryant and Kusi ran all operations, including running operations of the clinics by a remote video

monitoring system. On February 27, 2019, no physicians were onsite at ARC, yet pre-signed

prescriptions for Suboxone, a Scheduled III controlled substance, were still issued to patients at

the direction of defendants Bryant and Kusi.

       The defendant’s overall disregard of the law, and this Court’s orders to comply with it,

certainly speaks to his inability to be rehabilitated. The defendant’s actions clearly illustrate

that a sentence of imprisonment is essential to protect the public from the defendant’s

continuous illegal activity. The recommended sentence of imprisonment will ensure the

defendant can no longer defraud Medicaid, no longer pose as a doctor, no longer sexually

assault women, and no longer illegally distribute controlled substances.

           D. To provide the defendant with needed educational training, medical care,




                                                 8
 Case: 2:17-cr-00146-ALM Doc #: 132 Filed: 10/09/19 Page: 9 of 10 PAGEID #: 2323




               or other correctional treatment.

       While it may not be clear what could possibly assist the already well-educated defendant

in preventing his continued criminal activity, a sentence at a correctional facility will certainly

give defendant an opportunity to consider the nature of this offense and his conduct. Perhaps,

while incarcerated, the defendant will be given the opportunity to speak to others who have been

affected by the tragic consequences of drug addiction. Perhaps, while incarcerated, the defendant

will find other correctional treatment that will assist him in conforming his actions to the law.

What is clear, is that the defendant’s continued illegal conduct will be prevented by imposing

the recommended sentence.

3. The Kinds of Sentences Available

       Given the egregious and continuous illegal criminal conduct in this case, a prison sentence

is available and appropriate. In addition to the recommend prison sentence, pursuant to Title 18,

United States Code Section 3663A, an order of restitution would be appropriate. The government

further requests an order of restitution in the amount of $3,207,491.22 payable to CareSource in

the amount of $2,793,528.43, to Molina Healthcare of Ohio in the amount of $230,077.95, to

Paramount Advantage in the amount of $84,864.97, to Buckeye Centene Corporation in the

amount of $51,714.24 and to the Ohio Department of Medicaid in the amount of $47,305.63.

4. Sentencing Range Established for the Offense

       The Guideline range, as calculated by the U.S. Probation Officer and agreed to by the

Government, is a level thirty-two (32). The defendant is a criminal history category of I, resulting

in sentencing guideline range of one hundred and twenty-one (121) months to one hundred and

fifty-one months (151). The defendant’s conduct resulted in a sentencing range higher than the

maximum penalty for the charged offenses which are ten (10) years imprisonment or one hundred




                                                 9
Case: 2:17-cr-00146-ALM Doc #: 132 Filed: 10/09/19 Page: 10 of 10 PAGEID #: 2324




and twenty (120) months. Because the defendant’s conduct was egregious and continuous (even

while under indictment and post-verdict), the United States believes a sentence of one hundred and

twenty (120) months is sufficient, but not greater than necessary, to comply with the purposes of

18 U.S.C. § 3553(a).


                                       CONCLUSION

        Consideration of the above mentioned sentencing factors suggests that a sentence of one

 hundred and twenty (120) months is sufficient, but not greater than necessary, to comply with

 the purposes of 18 U.S.C. § 3553(a).


                                                       Respectfully submitted,

                                                       BENJAMIN C. GLASSMAN
                                                       United States Attorney

                                                       s/Maritsa A. Flaherty____________
                                                       Maritsa A. Flaherty (0080903)
                                                       Kenneth F. Affeldt (0052128)
                                                       Assistant United States Attorneys
                                                       303 Marconi Blvd., Suite 200
                                                       Columbus, Ohio 43215
                                                       Phone: (614) 469-5715
                                                       Fax: (614) 469-2769
                                                       Maritsa.flaherty@usdoj.gov
                                                       ken.affeldt@usdoj.gov

                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of October 2019 a copy of the foregoing

 Government’s Sentencing Memorandum was filed electronically. Notice of this filing will be

 sent to all parties by operation of the Court’s electronic filing system. All other parties will be

 served by regular U.S. Mail. Parties may access this filing through the Court’s system.

                                                s/Maritsa A. Flaherty
                                                Maritsa A. Flaherty (OH: 0080903)
                                                Assistant U.S. Attorney

                                                  10
